     Case 2:20-cv-00636-WBS-DMC Document 24 Filed 09/24/20 Page 1 of 3

 1   TROUTMAN PEPPER HAMILTON                    LAW OFFICE OF ANDREW H.
     SANDERS LLP                                 DOUGHERTY
 2   George Laiolo (SBN 329850)                  Andrew Howard Dougherty (SBN 314459)
     george.laiolo@troutman.com                  andrew@ahdlaw.net
 3   Three Embarcadero Center, Suite 800         P.O. Box 402153
     San Francisco, CA 94111                     Redding, CA 96049
 4   Telephone: (415) 477-5700                   Telephone: (415) 290-1407
     Fax: (415) 477-5710
 5                                               Attorney for Plaintiff
     Ethan G. Ostroff, pro hac vice              PATRICIA DOUGHERTY
 6   ethan.ostroff@troutman.com
     222 Central Park Avenue, Suite 2000
 7   Virginia Beach, VA 23462
     Telephone: (757) 687-7541
 8   Fax: (757) 687-1541
 9   Attorneys for Defendant
     LOANCARE, LLC
10

11                                 UNITED STATES DISTRICT COURT
12                                 EASTERN DISTRICT OF CALIFORNIA
13

14   PATRICIA DOUGHERTY,                         Case No. 2:20-CV-00636-WBS-DMC

15                    Plaintiff,                 JOINT STATUS REPORT REGARDING
                                                 SETTLEMENT AND REQUEST FOR
16            v.                                 EXTENSION TO FILE DISPOSITION
                                                 DOCUMENTS; ORDER
17   LOANCARE, LLC,

18                    Defendant.

19

20
21

22

23

24

25

26
27

28
                                            -1-             Case No. 2:20-CV-00636-WBS-DMC
       JOINT STATUS REPORT REQUESTING TWO-WEEK EXTENSION TO FILE DISPOSITION DOCUMENTS
     110231615v1
     Case 2:20-cv-00636-WBS-DMC Document 24 Filed 09/24/20 Page 2 of 3

 1             The Plaintiff, Patricia Dougherty, and the Defendant, Loancare, LLC, pursuant to the

 2    Court’s September 9, 2020 order (Docket #18) hereby submit this Joint Status Report regarding

 3    settlement and disposition documents (“Joint Status Report”). Plaintiff and Defendant continue to

 4    work together in good faith to finalize the terms of the parties’ settlement agreement and release.

 5    Due to the ongoing COVID-19 pandemic, and the interruptions in the regular flow of business

 6    and evolving challenges related thereto, the parties request another two-week extension to file

 7    disposition documents with the Court. If granted, this extension would give the parties until

 8    October 6, 2020 to file disposition documents, or to submit another joint status report if

 9    settlement has not been finalized.

10             Respectfully submitted,

11                                                  LAW OFFICE OF ANDREW H.
      Dated: September 23, 2020                     DOUGHERTY
12

13                                                  By: /s/ Andrew Dougherty
                                                         Andrew Howard Dougherty
14                                                       andrew@ahdlaw.net
                                                         P.O. Box 492153
15                                                       Redding, CA 96049
16                                                       (415) 290-1407

17                                                       Attorney for Plaintiff
                                                         Patricia Dougherty
18

19
                                                    TROUTMAN PEPPER HAMILTON
20                                                  SANDERS LLP

21                                                  By: /s/ George Laiolo
                                                         George Laiolo
22
                                                         george.laiolo@troutman.com
23                                                       3 Embarcadero Center, Suite 800
                                                         San Francisco, CA 94111
24                                                       Telephone: (415) 477-5700
                                                         Fax: (415) 477-5710
25
                                                         Attorneys for Defendant
26                                                       LoanCare, LLC
27

28
                                            -2-             Case No. 2:20-CV-00636-WBS-DMC
       JOINT STATUS REPORT REQUESTING TWO-WEEK EXTENSION TO FILE DISPOSITION DOCUMENTS
     110231615v1
     Case 2:20-cv-00636-WBS-DMC Document 24 Filed 09/24/20 Page 3 of 3

 1

 2             IT IS HEREBY ORDERED that Plaintiff, Patricia Dougherty, and Defendant LoanCare,

 3    LLC’s Request for Extension to File Disposition Documents is GRANTED. The parties have

 4    until October 13, 2020 to file disposition documents, or to submit another joint status report if

 5    settlement has not been finalized. The Scheduling Conference is continued to October 26, 2020

 6    at 1:30 p.m. in Courtroom 5.

 7
      Dated: September 23, 2020
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                            -3-             Case No. 2:20-CV-00636-WBS-DMC
       JOINT STATUS REPORT REQUESTING TWO-WEEK EXTENSION TO FILE DISPOSITION DOCUMENTS
     110231615v1
